—In a proceeding for the dissolution of a corporation pursuant to Business Corporation Law § 1104, the appeal is from an order of the Supreme Court, Kings County (Vinik, J.), entered February 11, 1993, which granted the petitioner’s motion to enforce stated portions of a stipulation of settlement.
Ordered that the order is affirmed, with costs.
The court did not err in directing the appellant to comply with the provisions of a stipulation which was entered into by the parties in open court with their counsel present. The terms of the stipulation were clear, and, in the absence of evidence that the stipulation was predicated upon fraud, collusion, mistake, or accident, the appellant was not entitled to relief from its consequences (see, Hallock v State of New York, 64 NY2d 224; Bellefleur v Gervais, 201 AD2d 524; Bailey v New York City Tr. Auth., 196 AD2d 854).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Miller, J. P., O’Brien, Joy and Krausman, JJ., concur.